Order entered March 11, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00059-CV

                    MD TAUHID CHOUDHURY, Appellant

                                        V.

                    ONE WORLD FUNDING LLC, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-09693

                                     ORDER

      On February 22, 2022, after being informed by the court reporter that

appellant had not requested the reporter’s record, we directed appellant to file,

within ten days, written verification that he had requested the record. Although we

cautioned appellant that failure to comply could result in the appeal being

submitted without the reporter’s record, appellant has not complied to date. See

TEX. R. APP. P. 37.3(c).
      Accordingly, we ORDER the appeal submitted without the reporter’s

record. See id.


      As the clerk’s record has been filed, we ORDER appellant to file his brief

no later than April 11, 2022.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE